IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In Re: Appeal of the April 24, 2018         :
Decision of the Charlestown Township        :
Zoning Hearing Board Denying the            :
Challenge of Charlestown Outdoor,           :
LLC to the Validity of the Zoning           :     No. 826 C.D. 2019
Ordinance's Exclusion of Outdoor            :
Advertising Billboards                      :
                                            :
Appeal of: Charlestown Outdoor, LLC         :


PER CURIAM                             ORDER


             NOW, March 15, 2021, having considered Appellant’s application for

reargument and Appellee Board of Supervisors of Charlestown Township’s answer

in response thereto, the application is denied.